Citation Nr: 1436494	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and granted service connection for tinnitus with an initial 10 percent rating, effective November 19, 2009.  The Veteran subsequently appealed with respect to the denial of service connection for bilateral hearing loss and the propriety of the initially assigned rating for his tinnitus.

As noted by the Board in a January 2014 decision, in October 2012, the RO received notice that the Veteran withdrew his claim of entitlement to a higher initial rating for his tinnitus.  Upon a review of the record, the Board notes that, in October 2012, the Veteran's representative submitted a statement informing VA that, after a conversation with him where it was explained that the maximum rating had been assigned for tinnitus, he agreed to drop the appeal for an increased rating for such disorder.  As such, in the January 2014 decision, the Board determined that such issue had been withdrawn.  See 38 C.F.R. § 20.204 (2013).  The Board notes that, in a May 2014 communication, the Veteran stated that he did not withdraw such claim and requested that such be reinstated.  Additionally, in June 2014, he again argued that such claim had not been withdrawn and that he desired compensation for his tinnitus.

The Board advises the Veteran that he is, in fact, receiving compensation for his tinnitus at the 10 percent level.  Additionally, as his claim had been withdrawn in October 2012, it cannot be reinstated.  In this regard, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  Furthermore, the "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  When claims are withdrawn, they cease to exist.  Hanson at 32.  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2).  In the instant case, the Veteran is advised that the October 2012 withdrawal on his behalf by his representative is explicit and unambiguous.  Moreover, it was done with the full understanding of the consequences of such action as the October 2012 statement makes clear that the Veteran's representative advised him that a 10 percent rating, which is the currently assigned rating for his tinnitus, is the maximum schedular rating for such disability.  Therefore, as the Veteran's claim for an initial rating in excess of 10 percent for tinnitus was withdrawn in October 2012, it is not properly before the Board.  The Veteran is advised that, if he wishes to file an increased rating claim for tinnitus, he should so inform the RO.

Also in the January 2014 decision, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for additional development and such now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2009, sent prior to the initial unfavorable rating decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service private and VA treatment records, and records from the Social Security Administration have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in January 2010 and an addendum opinion was obtained in March 2011.  In the January 2014 remand, the Board found that the January 2010 examination report and March 2011 addendum were inadequate to decide the claim and instructed the AOJ to obtain a new medical opinion.  Thereafter, in March 2014, the Veteran was afforded another VA examination with a different examiner and an addendum opinion was obtained in May 2014.  In this regard, while the Veteran generally alleged in a June 2014 statement that the opinion was inadequate, he did not identify with specificity the errors that the examiner made; rather, such statement appears to amount to no more than general disagreement with the examiner's conclusion.

Furthermore, the Board finds that the March 2014 examination and the May 2014 addendum opinion are adequate to decide the issue on appeal.  The opinion was predicated on an interview and examination of the Veteran, as well as a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and statements.  The opinion provided a complete rationale, relying on, and citing to, the records reviewed.  As directed by the January 2014 remand, such included consideration of any intervening cause of such disorder as well as whether noise-induced hearing loss may have a delayed onset.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in January 2014, the Board remanded the case for in order to obtain an addendum opinion that addressed the etiology of the Veteran's hearing loss that included consideration of any intervening cause of such disorder as well as whether noise-induced hearing loss may have a delayed onset.  Such opinions were obtained in March 2014 and May 2014, and fully addressed the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

The Veteran contends that he has bilateral hearing loss as a result of exposure to noise from helicopters, fighter jet engines, and small arms fire during his military service.  Therefore, he claims that service connection for such disorder is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his hearing problems began during, or proximate to, service and have continued to the present time as a result of exposure to noise from helicopters, fighter jet engines, and small arms fire.  He is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with his military occupational specialty (MOS) of boatswain's mate and service aboard the U.S.S. John F. Kennedy, an aircraft carrier.  Therefore, the Board acknowledges that the Veteran was exposed to noise during service.  

The record also reflects a current diagnosis of bilateral hearing loss as demonstrated by private audiograms and at the January 2010 and March 2014 VA examinations.  Thus, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure. 

The Veteran's January 1972 induction examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
10
LEFT
25
15
15
--
20

The Veteran's August 1973 separation examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
5
LEFT
25
15
15
20
5

The Veteran was afforded a VA examination in January 2010 with an addendum opinion in March 2011.  At such time, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma.  Her rationale was that the Veteran entered and exited military service with bilateral normal hearing.  In the January 2014 remand, the Board determined such opinion was inadequate to decide the claim because the sole rationale for the conclusion was that the military entrance and separation examination showed normal hearing, and the examiner did not address whether there could have been a delayed onset of hearing loss.

Pursuant to the January 2014 Board remand, the AOJ obtained a VA audiological examination in March 2014 with an addendum opinion in May 2014.  The examiner opined that the Veteran's current bilateral hearing loss is less likely than not related to his in-service noise exposure.  His stated rationale in the March 2014 examination report was that the Veteran exited the military with normal hearing and there was no significant threshold shift.  

In the May 2014 addendum opinion, the examiner added that the Veteran's hearing thresholds either remained unchanged or they improved on his separation exam.  He also addressed whether there was a delayed onset of hearing loss.  In this regard, the examiner determined that such was unlikely based on the research, and cited a study performed by the Institute of Medicine, which found that, "[b]ased on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  He also cited a study performed by the National Academy of Science, which found that "a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is extremely unlikely."  In response to the Board's inquiry as to whether there was any intervening cause of the Veteran's bilateral hearing loss, if it was not from the in-service noise exposure, the examiner noted that the Veteran's hearing loss was not documented until over 35 years after he left the military.  Consequently, the examiner stated that he was unable to comment as to whether there were any intervening causes of the Veteran's current bilateral hearing loss.   

The Board accords great probative weight to the March 2014 examination with the May 2014 addendum opinion as they are predicated on an interview and examination of the Veteran, and a complete review of the record, to include the service treatment records, post-service medical records, and the Veteran's statements.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a complete rationale, relying on and citing to the records received as well as medical literature.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his August 1973 separation from service.  Moreover, the first evidence of bilateral hearing loss is at least 16 years after his separation from service, as reported by the Veteran, and was documented more than 35 years after his separation from service.     

The Board has also considered whether presumptive service connection for bilateral hearing loss based on continuity of symptomatology is warranted.  See Walker, supra.  In this regard, the Veteran is competent to assert that he has had continuing problems with hearing loss from, or proximate to, service to the present time, and, in a June 2014 statement, indicated that he has been very hard of hearing for the prior 20 years.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, the Board finds that the statements that the Veteran's hearing loss began in service and has continued to the present time lacks credibility, and therefore, the Board accords no probative weight to such contentions.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Board finds that the Veteran's statements that he has experienced hearing loss since service to be not credible as such are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias.  Specifically, as noted previously, the Veteran's service separation examination fails to reveal any hearing loss.  Additionally, in March 2010, he reported that the onset of his bilateral hearing loss was in 1989.  Moreover, prior to his November 2009 claim for service connection for bilateral hearing loss, he submitted numerous claims for VA compensation, to include in August 1986, December 1999, December 2002, and July 2006, for numerous disabilities, to include back, right arm, heart, and acquired psychiatric disorders.  However, he did not file a claim for compensation for hearing loss until November 2009.  Therefore, the Board finds that the Veteran's current statements that he has had hearing loss since service, made in connection with his claim for compensation, are inconsistent with the contemporaneous evidence of record and, thus, are not credible.  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted.

Consequently, based on the foregoing, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


